Citation Nr: 1758991	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  05-40 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to an effective date earlier than February 14, 2013, for the grant of service connection for left leg venous thrombosis.

3. Entitlement to an initial rating in excess of 10 percent for left leg venous thrombosis.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to September 1967, with additional service in the National Guard and the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision denying entitlement to service connection for multiple sclerosis, from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and a November 2014 rating decision granting service connection for left leg venous thrombosis at a 10 percent evaluation effective February 14, 2013.

The Veteran testified at a travel board hearing in July 2007 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In December 2007, the Board denied the Veteran's claim of entitlement to service connection for multiple sclerosis.  The Veteran appealed.  In July 2008, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand.  In June 2009, the Board remanded the claim for development.

In July 2016, the Board remanded the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDING OF FACT

In November 2017, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran's representative that the appellant wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. 20.204 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (c).

In November 2017, the representative submitted written correspondence stating that the Veteran wished to withdraw his appeal in its entirety. Thus, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


